Citation Nr: 0823771	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. Beyt, Intern





INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to January 1945, with the recognized 
guerrillas from January 1945 to February 1946, and with the 
Regular Philippine Army from February 1945 to May 1946.  The 
veteran was a former prisoner of war (POW) from April 1942 to 
October 1942, and died in April 1952.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service 
connection for the cause of the veteran's death in May 2004.  

2.  Evidence received since the final May 2004 Board decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran was a prisoner of war (POW) from April 1942 
to October 1942; he died in April 1952; the death certificate 
shows the cause of death was heart failure and pulmonary 
tuberculosis.  

4.  The veteran's heart disability presumptively is related 
to service, and it either caused or contributed substantially 
or materially to the cause of his death.


CONCLUSION OF LAW

1.  The Board decision denying entitlement to service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence having been received since the 
May 2004 Board decision, the claim for entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2007).

3.  The cause of the veteran's death was due to a disability 
that is presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO originally denied entitlement to service connection 
for cause of the veteran's death in November 2002, on the 
basis that there was no evidence of any in-service incurrence 
of the veteran's death-causing heart failure.  The appellant 
appealed to the Board and the Board's subsequent May 2004 
decision agreed with the RO.  The Board's May 2004 decision 
was final.  The appellant filed a claim to reopen entitlement 
to service connection for the cause of the veteran's death in 
June 2005.

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based upon the same factual basis shall be 
considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a final decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened and adjudicated by VA.  38 U.S.C.A. § 5108, 7104(b); 
38 C.F.R. §§ 3.156, 20.1105; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence, by itself or when considered 
within previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  Additionally, when determining whether the 
veteran has submitted new and material evidence to reopen a 
claim, consideration must be given to all the evidence since 
the last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In Evans, the United States Court of 
Appeals for Veterans Claims (Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.

Evidence of record at the time of the last final May 2004 
Board decision included the service treatment records, 
personnel records showing that the veteran was a POW from 
April 1942 to October 1942, and the death certificate, 
showing that the veteran died of heart failure in April 1952.

A June 2006 statement from the appellant stated her husband 
joined the Philippine Commonwealth Army during World War II.  
She further stated he became a POW for four months.  
Subsequent to his release, he returned home "sickly thin" 
and suffered from skin disease, malaria, and high fever.  
After his recovery, she stated he rejoined the fight against 
the Japanese with the US military.  She asserted his service 
during World War II caused his death in April 1952.  This 
evidence is new, as it was not previously considered by the 
Board.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically a possible presumptive relationship between the 
veteran's death-causing health failure and his status as a 
POW.  This evidence raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for the cause of the veteran's death.  The Board 
thus finds that this information constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and the 
claim is reopened.  38 U.S.C.A. § 5108.

More importantly, it is also noted that effective October 7, 
2004 (see 69 Fed. Reg. 60089 (October 7, 2004)), if a veteran 
is a former POW, certain diseases (to include atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia) shall be service-connected if manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied. 38 U.S.C.A. §§ 1101, 1110, 
1112(b), 1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).


II.  Service Connection for Death

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the absence 
of such evidence, the regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

In addition to the laws and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c), will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

The Board notes that 38 C.F.R. § 3.309(c) has been recently 
revised.  Whereas, previously, this section provided a 
presumption of service connection for only the cardiovascular 
disorder of beriberi heart disease, which included ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity, as noted above, revisions 
in October 2004 clearly indicate that, if a veteran is a 
former prisoner of war, certain diseases shall be service 
connected if manifest to a disability of 10 percent or more 
at any time after discharge, provided the rebuttable 
presumption provision of 38 C.F.R. § 3.307 are also 
satisfied.  Diseases listed under this code now include 
atherosclerotic disease or hypertensive vascular disease, 
including hypertensive heart disease, and their complications 
including myocardial infarction, congestive heart failure, 
and arrhythmia.  69 Fed Reg 60083-60090; 38 C.F.R. § 
3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's April 1952 death certificate shows that he died 
of heart failure and pulmonary tuberculosis.  The service 
personnel records show that he was a POW in service.  The new 
revisions of 38 C.F.R. § 3.309(c) apply.  Therefore, the 
veteran's heart failure is presumed to be related to his 
service.

This presumption can be rebutted, however, by evidence to the 
contrary.  See 38 C.F.R. § 3.307.  In this case, there is no 
evidence to the contrary to rebut this presumption.  April 
1951 VA records and the appellant's June 2006 statement state 
the veteran served in various capacities in waging war with 
the Japanese during the Second World War.  Further, they also 
reveal the veteran suffered a bout of malaria during his 
service in addition to his time spent in Japanese captivity 
as a POW.  April 1948 records show the veteran was wounded 
with shrapnel in April 1942.  Neither the service treatment 
records nor the post service evidence rebuts in-service 
incurrence on a presumptive basis.

For this reason, service connection for cause of the 
veteran's death is warranted under the provisions of 38 
C.F.R. § 3.309(c).  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).

The Board has considered the appellant's claim to reopen 
entitlement to service connection for the cause of the 
veteran's death, as well as her claim to substantiate service 
connection for the cause of death on the merits, with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002), including the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome above, however, no prejudice to the 
appellant could result from this appellate determination.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


